IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 76 DB 2020 (No. 51 RST 2020)
                                           :
RUSSELL L. AXELROD                         :   Attorney Registration No. 73061
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 23rd day of July, 2020, the Report and Recommendation of

Disciplinary Board Member dated July 13, 2020, is approved and it is ORDERED that

Russell L. Axelrod, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.